              Case 7:20-cv-00001-NSR Document 14 Filed 10/05/20 Page 1 of 1




October 5, 2020                                                                    Adam R. Mandelsberg
                                                                          AMandelsberg@perkinscoie.com
                                                                                    D. +1.212.261.6867
                                                                                    F. +1.212.399.8067
                                        
VIA ECF

The Honorable Nelson S. Román
United States District Court
Southern District of New York
300 Quarropas Street, Courtroom 218
White Plains, New York 10601

Re: Walton v. Blue Buffalo Company, Ltd.; 7:20-cv-00001-NSR

Dear Judge Román:

I represent the Defendant Blue Buffalo Company, Ltd. and together with counsel for Plaintiff
Shannon Walton in the above-captioned case, we respectfully submit this joint letter with counsel
for (together, the “Parties”), pursuant to Your Honor’s Individual Rule of Practice 1(E).

The Parties respectfully request an extension of the time to answer or otherwise respond to the
complaint filed in this action until December 7, 2020. The present date by which Defendant is
scheduled to respond to the complaint is October 7, 2020. The parties are engaged in productive
settlement discussions and a mediation session occurred on September 9, 2020 before the
Honorable Louis Meisinger at JAMS in Los Angeles where a settlement agreement in principal
was reached. Based on these productive settlement discussions, the parties now jointly request an
extension of the responsive pleading deadline to December 7, 2020 so they can finalize settlement
documents and take appropriate action to conclude this case. There has been one previous request
for an extension of the date to respond to the complaint and no other scheduled dates would be
affected by this extension.

         Respectfully submitted,

         /s/ Adam Ross Mandelsberg
         Adam Ross Mandelsberg
         Counsel for Defendant Blue Buffalo Co., Ltd.         FINAL EXTENSIONThe application is
                                                              granted. The Clerk of the Court is
Cc:      Michael Reese                                        respectfully directed to terminate the
         Carlos V. Ramirez
                                                              motion at ECF No. 13.
         Anthony J. DiRaimondo


                                   Dated: 10/05/2020
                                   White Plains, New York
149716101.3
